PER CURIAM.
Having considered the appellant’s response to this Court’s August 16, 2004 order, and finding that the notice of appeal was not timely filed, the appeal is hereby dismissed as untimely. This dismissal is without prejudice to the appellant’s right to seek relief in the trial court pursuant to Florida Rule of Civil Procedure 1.540. See Day v. Moore, 785 So.2d 699 (Fla. 1st DCA 2001). Cf. Brigham v. State, 769 So.2d 1100, 1101 (Fla. 1st DCA 2000).
ALLEN, VAN NORTWICK and BROWNING, JJ., concur.